891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calogero MANNINO, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 89-1802.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1989.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Calogero Mannino appeals from the district court's judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241.   The appellee has filed a motion to dismiss because Mannino was recently released on parole.


3
Mannino claimed that the Parole Commission abused its discretion and violated his constitutional rights when it relied upon erroneous information to enhance his guideline range.   After reviewing the respondent's answer, the district court dismissed the petition as there was some evidence to establish a rational basis to support the Commission's decision.


4
Mannino raises the same argument on appeal.


5
Upon consideration, we affirm the district court's judgment but for reasons other than those stated by the district court.   See Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir.1985) (per curiam).   We shall affirm because Mannino is no longer in custody.   Mannino's ultimate objective in bringing this action was to obtain parole.   Since he was released on parole from the Federal Detention Center on August 25, 1989, there is no longer a case or controversy to litigate.   A favorable decision on the merits would not entitle him to any additional relief.   Thus, the petition is now moot.   See United States ex rel. Graham v. United States Parole Comm'n, 732 F.2d 849, 850 (11th Cir.1984) (per curiam), and the district court's dismissal of the petition is affirmed as moot.


6
For these reasons, the motion to dismiss is granted, and the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.